                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA


United States of America,                            File No. 18-cr-00250 (ECT/SER)

              Plaintiff,

v.                                                  ORDER ACCEPTING REPORT
                                                     AND RECOMMENDATION
Justin Thomas Chapman,

           Defendant.
________________________________________________________________________

       This case is before the Court on a Report and Recommendation issued by Magistrate

Judge Steven E. Rau. ECF No. 49 (“R&R”). Magistrate Judge Rau recommends denying

both of defendant Chapman’s motions to suppress [ECF Nos. 33, 34] because he was not

in custody when the statements were made and there was probable cause for the two search

warrants. R&R at 20, 23–25. Chapman filed a one-page objection, challenging only the

conclusion that he was not in custody for Miranda purposes at the time he was interrogated.

ECF No. 50 at 1. Beyond objecting to this ultimate legal conclusion, Chapman does not

make any specific objections and relies on his original brief. Id. (citing ECF No. 47). In

response to Chapman’s “sparse” and “general” objections, the Government requests that

the Report and Recommendation be adopted in its entirety. ECF No. 51 at 1–2.

      Usually, when a party objects to the Report and Recommendation, the Court is

required to undertake de novo review pursuant to 28 U.S.C. § 636(b)(1). But here, the

Government argues that because “Chapman presents no specific objections . . . and merely

references the arguments he previously made . . . . the standard of review is clear error.”

Resp. at 2. There is certainly ample District precedent for this proposition. See, e.g.,
United States v. McMillan, No. 17-cr-0290 (WMW/BRT), 2018 WL 2383162, at *3

(D. Minn. May 25, 2018) (“Because [defendant] does not challenge any particular aspect

of the R&R’s probable-cause analysis, the Court reviews this objection to the R&R for

clear error.”); United States v. Flor, No. 18-cv-699 (JRT/BRT), 2019 WL 293237, at *2

(D. Minn. Jan. 23, 2019) (“Objections which are not specific but merely repeat arguments

presented to and considered by a magistrate judge are not entitled to de novo review, but

rather are reviewed for clear error.” (quoting Montgomery v. Compass Airlines, LLC, 98 F.

Supp. 3d 1012, 1017 (D. Minn. 2015))); see also Martinez v. Astrue, No. 10-5863,

2011 WL 4974445, at *3 (E.D. Pa. Oct. 19, 2011) (citing cases from numerous other

jurisdictions).

       There are reasons to question this approach. The applicable statute, 28 U.S.C.

§ 636(b)(1), does not create such a requirement, at least not explicitly. See 28 U.S.C.

§ 636(b)(1) (“[A]ny party may serve and file written objections to such proposed findings

and recommendations as provided by rules of court. A judge of the court shall make a de

novo determination of those portions of the report or specified proposed findings or

recommendations to which objection is made.”); see also Fed. R. Crim. P. 59(b)(1); Local

Rule 72.2(a)(3). And to the extent § 636(b)(1) does reference or require specificity,

Chapman’s objection does pinpoint a particular aspect of the Report and Recommendation

that he challenges—the legal conclusion that he was not in custody—although he certainly

could have more clearly lodged an objection to a specific aspect of the

custodial-interrogation analysis. See Obj. at 1. Nor has the Eighth Circuit adopted this




                                           2 
modified standard of review for non-specific objections. As the Eighth Circuit stated in

Bell v. Purkett:

              Congress has mandated that the district court give de novo
              review to those portions of a Magistrate’s report and
              recommendation to which objections are made. 28 U.S.C.
              § 636(b)(1). There is a court-created exception in some
              circuits: “. . . [T]he district court need not conduct de novo
              review when a party makes general and conclusory objections
              that do not direct the court to a specific error in the magistrate
              judge’s proposed findings and recommendations.” Johnson v.
              Knable, 1991 WL 87147, at *1, 1991 U.S. App. Lexis 12125,
              slip op. at *4 (4th Cir. May 28, 1991), citing Orpiano v.
              Johnson, 687 F.2d 44, 47–48 (4th Cir.1982); United States v.
              Merz, 376 U.S. 192, 199, 84 S.Ct. 639, 643, 11 L.Ed.2d 629
              (1964); Pendleton v. Rumsfeld, 628 F.2d 102, 105–06 (D.C.
              Cir. 1980). There is language in an Eighth Circuit case which
              indicates this Circuit’s approval of such an exception. Branch
              v. Martin, 886 F.2d 1043 (8th Cir.1989) (“In the present case,
              plaintiff’s objections to the magistrate’s factual conclusions
              were timely filed and specific enough to trigger de novo
              review. See, e.g., Goney v. Clark, 749 F.2d 5, 7 (3d Cir. 1984)
              (per curiam) (no de novo review if objections are untimely or
              general)”).

              The Eighth Circuit has, however, repeatedly emphasized the
              necessity of de novo review, and thus retention by the district
              court of substantial control over the ultimate disposition of
              matters referred to a magistrate. Id. at 1045. Failure to conduct
              de novo review when required is reversible error. Id. at 1046.

15 F.3d 803, 815 (8th Cir. 1994); see also Hudson v. Gammon, 46 F.3d 785, 786 (8th Cir.

1995) (declining to apply “the exception recognized in some circuits that de novo review

is not required when a party makes general and conclusory objections,” and again noting

that “[t]he failure to perform de novo review when required is reversible error”).

       Regardless, this issue need not be resolved here because that part of Magistrate

Judge Rau’s Report and Recommendation addressing the Motion to Suppress Statements,


                                              3 
Admissions and Answers is plainly correct. See also Resp. at 4 n.4 (“[E]ven if the Court

were to conduct a de novo review . . . Chapman’s Objections lack merit and the Court

should adopt the R&R in its entirety.”). Magistrate Judge Rau properly weighed the Griffin

factors and correctly observed that the Eighth Circuit has never held that a person was in

custody when the defendant was told he was not under arrest, that answering questions was

voluntary, and that he was free to leave. See R&R at 14–20 (citing United States v. Perrin,

659 F.3d 718, 721 (8th Cir. 2011) (“[W]e have never held that a person was in custody

after receiving [admonitions that the person could leave and did not have to answer

questions if he or she stayed].”); United States v. Czichray, 378 F.3d 822, 826 (8th Cir.

2004)). The Court has reviewed the remainder of the Report and Recommendation’s

findings and conclusions and found no clear error.

      Therefore, based upon all of the files, records, and proceedings in the

above-captioned matter, IT IS HEREBY ORDERED that:

      1.     The Objections to the Report and Recommendation [ECF No. 50] are

OVERRULED;

      2.     The Report and Recommendation [ECF No. 49] is ACCEPTED in full;

      3.     Defendant’s Motion to Suppress Statements, Admissions, and Answers [ECF

No. 33] is DENIED; and

      4.     Defendant’s Motion to Suppress Evidence Obtained as a Result of Search

and Seizure [ECF No. 34] is DENIED.


Dated: April 4, 2019                     s/ Eric C. Tostrud
                                         Eric C. Tostrud
                                         United States District Court

                                            4 
